I respectfully dissent from the judgment and the opinion of the majority. It is my position that the judgment of the trial court should be reversed and modified. The majority finds that there was no coverage under the Allstate policy. I disagree. *Page 119 
The original Allstate policy, which Beck procured, provided definitions for both the terms "insured" and "automobile." Endorsement 3 specifically replaced those definitions with definitions of its own. When Endorsement 5 was incorporated into the policy, it provided still another set of definitions for the two terms, and these definitions were inconsistent with the definitions provided for in Endorsement 3.
The majority reads these conflicting endorsements together and thereby arrives at "the intent of the Allstate policy." I contend that the majority is in error in this respect. When an endorsement is properly incorporated into a policy, it becomes part of the policy. If an inconsistency appears between the terms of the original policy and the endorsement, the endorsement is considered a modification of the policy and its terms control. See Workman v. The Republic Mutual Ins. Co.
(1944), 144 Ohio St. 37. Likewise, if there is a conflict between the terms of two endorsements, the last in point of time is controlling. 13A J. Appleman, Insurance Law And Practice 165, Section 7538 (1976). Consequently, the definitions provided for in Endorsement 5 were controlling, and the definitions provided for in Endorsement 3 should have been disregarded.
The Endorsement 5 definition of "insured" includes "the lessee or rentee"; therefore, Beutel was an "insured" under the policy. The Endorsement 5 definition of "automobile" includes the "automobile described in this policy which is leased to * * *" a lessee or rentee; therefore, the automobile involved in the collision with the Dansbys was an "automobile" under the policy. Consequently, it is my contention that there was coverage under the Allstate policy.
However, the majority also makes reference to the exclusion provisions in paragraph 4(S) of Endorsement 3 and paragraph 5 of Endorsement 5. Clearly, these provisions exclude coverage where the lease agreement requires a "lessee" to procure insurance of his own. Both of these provisions refer to a "lease," and the majority concludes that they were applicable because Beutel was a "lessee."
I must differ with the majority on this point also. The majority states in footnote two that Beutel was a "lessee" pursuant to Endorsement 5 because the underlying lease agreement was for a period of two years. This position ignores one significant fact. Beutel originally agreed to lease a 1971 *Page 120 
automobile for two years. However, when that vehicle was not ready on time, Beutel agreed to take another automobile for a period of less than a year until the new vehicle was available. Since this latter vehicle was the one involved in the collision with the Dansbys, the latter agreement is the one which must be considered in applying the exclusion provisions. Since this agreement provided the car to Beutel for a period of less than a year, he was a "rentee" pursuant to Endorsement 5. Therefore, the exclusion provisions were not applicable.
The end result of my analysis is that there was coverage under both the Buckeye and Allstate policies. Therefore, under the "other insurance" clauses of both policies, each insurer was required to pay a pro rata share of the damages. I would modify the trial court's judgment and reduce the award to Buckeye to $46,250.